ROSE, Circuit Judge.
The bond in suit in this case was that given by one holding a permit to sell distilled spirits and wines for other than beverage purposes. It was on form No. 1408. In the court below, the learned District Judge ruled that the government was entitled to recover the full penalty of the bond without proving anything other than the violation of the condition. Very recently the Supreme Court has held otherwise, in the case "of the United States v. Zerbey and the National Surety Co., 46 S. Ct. 532, 70 L. Ed.-, decided May 24,1926.
Reversed.
Judge WOODS died shortly after the argument before us.